NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FAIZAH NAILAH DEAN,                              No. 15-55314

                   Plaintiff-Appellant,           D.C. No.
                                                  5:12-cv-01435-MWF-DTB
   v.

 SOUTHERN CALIFORNIA EDISON;                      MEMORANDUM*
 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS 47, a
 Unincorporated Association,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Faizah Nailah Dean appeals pro se from the district court’s order rejecting

Dean’s fourth post-judgment motion for relief from the district court’s order


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
granting summary judgment. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the district court’s decision to deny a Fed. R. Civ.

P. 60(b) motion. Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004).

We affirm.

      The district court did not abuse its discretion in rejecting Dean’s Rule 60(b)

motion where Dean failed to file it “within a reasonable time”. Fed. R. Civ. P. 60

(c); Ashford v. Steuart, 657 F.2d 1053, 1055 (9th Cir. 1981) (setting forth factors to

determine whether a Fed. R. Civ. P. 60(b)(1)-(3) motion has been filed within a

“reasonable time”; where the time for a direct appeal has passed, “the interest in

finality must be given great weight”).

      AFFIRMED.




                                          2                                    15-55314